     Case 1:19-cr-00270-ILG Document 1 Filed 05/07/19 Page 1 of 5 PageID #: 1



AB:KCB

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                TO BE FILED UNDER SEAL
 UNITED STATES OF AMERICA
                                                                COMPLAINT AND AFFIDAVIT
            - against -                                         IN SUPPORT OF
                                                                APPLICATION FOR AN
 OCTAVIA TELFAIR,                                               ARREST WARRANT
                             Defendant.                         (18 U.S.C. § 875(c))

                                                                No. 19-MJ-424
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

EASTERN DISTRICT OF NEW YORK, SS:

                  R. MATTHEW HAMMOND, being duly sworn, deposes and states that he is a

Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

                  Upon information and belief, on or about April 24, 2019, within the Eastern

District of New York, the defendant OCTAVIA TELFAIR did transmit in interstate or foreign

commerce communications containing any threat to injure the person of another.

                  (Title 18, United States Code, Section 875(c))

                  The source of your deponent’s information and the grounds for his belief are as

follows1:




        1
         Because this affidavit is being submitted for the limited purpose of establishing
probable cause to arrest, I have not set forth every fact learned during the course of this
investigation.
     Case 1:19-cr-00270-ILG Document 1 Filed 05/07/19 Page 2 of 5 PageID #: 2


                                                                                               2

                 1.   I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

and have been since 2007. I am currently assigned to the Violent Crimes Task Force. In

that position, I have had significant training and experience investigating a wide range of

crimes involving violence and threats of violence, including threats made by telephone,

online, and through other electronic means. The information in this Complaint comes from,

among other things, a review of documents and reports provided by other law enforcement

officers and personnel. Unless specifically indicated, all conversations and statements

described in this affidavit are related in sum and substance and in part only. Because the

purpose of this Complaint is to set forth only those facts necessary to establish probable cause

to arrest, I have not described all of the relevant facts and circumstances of which I am aware.

                 2.   On or about April 15, 2019, JANE DOE testified before a jury in a

Kings County criminal trial. See People v. Sebastian Telfair, Supreme Court of the State of

New York, Kings County, No. 4576/2017. On or about April 24, 2019, the defendant in that

case, Sebastian Telfair, was convicted.

                 3.   Following the verdict, on or about April 24, 2019, JANE DOE, who was

in California, began receiving dozens of telephone calls from a telephone number that

appeared as “No Caller ID” on JANE DOE’s cellular telephone. Upon answering one of the

telephone calls, JANE DOE recognized the voice of the defendant OCTAVIA TELFAIR,

who is the sister of Sebastian Telfair. JANE DOE has known TELFAIR for more than

fifteen years.

                 4.   JANE DOE recorded at least two of the telephone calls she received

from the defendant OCTAVIA TELFAIR. In the first telephone call that JANE DOE

recorded, TELFAIR, screaming, stated that TELFAIR was going to “do time for” JANE
     Case 1:19-cr-00270-ILG Document 1 Filed 05/07/19 Page 3 of 5 PageID #: 3


                                                                                                3

DOE, that JANE DOE was “gonna die,” and/or that JANE DOE was going to have to live

with a “rearranged face.” TELFAIR stated, in substance and in part, that she was “going to

sit there with him,” which, based on my experience and investigation in this case, is a

reference to sitting in jail with TELFAIR’s brother, Sebastian Telfair. Finally, TELFAIR

stated, in sum and substance and in part, that she would find or discovery JANE DOE’s

residence, that JANE DOE’s mother, aunt and sister were all “food” and that TELFAIR

would “kill all of y’all bitches.”

               5.      In the second telephone call that JANE DOE recorded, shortly before

8:00 p.m. Pacific Standard Time, the defendant OCTAVIA TELFAIR, in a calmer tone of

voice than in the first telephone call, stated, in sum and substance and in part, that she was “on

a mission” and that TELFAIR was going to “waste all [her] energy and time . . . on getting

next to” JANE DOE. TELFAIR stated, in sum and substance and in part, “Fuck your kids,

bitch. They can die too. Die, kids, die.”

               6.      Also on or about April 24, 2019, JANE DOE’s minor son, JOHN DOE,

received a telephone call from a telephone number that appeared as “No Caller ID” on JOHN

DOE’s cellular telephone. JOHN DOE answered the telephone call and identified the

defendant OCTAVIA TELFAIR as the individual calling him. TELFAIR asked JOHN DOE,

in sum and substance and in part, where JOHN DOE was. JOHN DOE, who was not at that
     Case 1:19-cr-00270-ILG Document 1 Filed 05/07/19 Page 4 of 5 PageID #: 4


                                                                                                   4

moment in the immediate vicinity of JANE DOE, and who was unaware of the telephone calls

that JANE DOE had received, informed TELFAIR of his location.

              7.      The defendant OCTAVIA TELFAIR’s last known address is a location

in the vicinity of Coney Island, Brooklyn.

              8.      It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including the

application and arrest warrant. I believe that sealing these documents is necessary because

the warrant is relevant to an ongoing investigation and the target may not be arrested

immediately upon the filing of the warrant. Based upon my training and experience, I have

learned that criminals or persons who know they are under investigation actively search for

criminal affidavits and arrest warrants via the internet, and disseminate them through various

forums to other online criminals as they deem appropriate. Premature disclosure of the

contents of this affidavit and related documents thus may have a significant adverse impact on

the continuing investigation and may severely jeopardize its effectiveness and compromise

the safety of law enforcement officers.
Case 1:19-cr-00270-ILG Document 1 Filed 05/07/19 Page 5 of 5 PageID #: 5
